WARD, Circuit Judge
(dissenting). The court construes the contract as one for the estimated quantity of paper as a maximum, whereas it seems to me to be one for the government’s actual requirements. The difference is one of construction of writings.
Section 3 of Act Jan. 12, 1895, c. 23, 28 Stat. at L. 601 (Comp. St. 1916, § 6957), requires the Public Printer to advertise—
“for scaled proposals to furnish the government with paper, as specified in the schedule to be furnished to applicants by i,he Public: Printer, setting forth in detail the quality and quantities required for the Public Printer.”
The advertisement of the Public Printer stated:
“Contracts will be entered into for supplying the quantities required whether more or less than the estimates for a period of six months or one year commencing March 1, 1916.
*82“The approximate estimated quantities for one year set forth, in detail In the schedule comprise 305,000 pounds news print paper.”
The Republic Company’s proposal was—
“to supply the Government of the United States with so much of the paper more or less embraced in the following schedule as may be required for the public printing and binding from March 1, 1916, to February 28, 1917, or for a period of six months from March 1, 1916.”
The form of proposals was accompanied by instructions as follows:
“No. 13. The subjoined schedule specifies the quantity as nearly as can be estimated and the quality of each kind of paper required, but the contractor must furnish the quantity which may be needed, whether more or less than the estimate.”
“No. 39. The successful bidders will be required to enter into a contract to furnish the quantities required whether more or less than the estimates.”
All these papers were a part of the contract in which the Republic Company, as party of the first part, covenants to furnish the Public Printer, as party of the second part, “so much of the estimated quantity as may be ordered by the party of the second part, whether more or less than the estimate stated in the proposal,” and the Public Printer covenants to pay the sum of three cents per pound for the same.
The schedule certainly does “set forth in detail” the “quantity required/' as provided by the act. Rut it is said that the provision of the proposal that more or less may be required is not detailed. If that is so, it does not relieve the contractor of the obligation. Only the government can .complain that its agents have not conformed to the statute, whereas it is asking to enforce the contract as made.
The covenant of the Republic Company is in the printed form of contract, and it is difficult to believe that the-government intended by the language used to depart from the carefully reiterated provisions preceding it that the estimate was an estimate only, and that the contract must be for the government’s requirements during the period it covered or that the Republic Company so understood it. Such a construction does violence to what is obviously the main purpose of the statute and of the contract, namely, that the government shall provide for its needs during fixed periods of time, and not be at the risk of the market for its needs as they arise from day to day. If the contract had stopped with the words “so much of the estimated quantity as may be ordered,” there would be more force in the contention that the estimate was a limitation, but effect must be given to the words immediately following, “whether the same be more or less than the estimate stated in the proposal,” and they seem to me to completely exclude the construction that the estimate is a limitation.
If the contract is one for the government’s requirements, then the fact that its requirements may vary largely does not make its contracts to differ in principle from those of a manufacturer, a hotel keeper, a railroad, or a steamship company. Both parties are bound; each taking the risk of tire extent of the requirements and the risk of the market. Clearly, if the market price for paper had fallen, the government could not have supplied its requirements by purchasing from other *83parties. Mr. Justice Davis said, in Grant v. United States, 7 Wall. 331, at page 338, 19 E. Ed. 194:
“The only remaining point in the case relates to the rescission by Secretary Cameron of the order of the 9th of March. This proceeding was undouhtedly taken because the supplies needed in Arizona could be either purchased, there at cheaper rates, or forwarded more securely from St. Louis. Whether the conduct of the Secretary of War was or was not justifiable is not a question to be considered in deciding this suit; for the claimant has not shown a state of case on which he could recover if the rescinding order had never been made. The contract entitled him to furnish, at certain prices, all the supplies that might bo needed in Arizona until the 20th of March, 1862. To enable him to recover for a breach of this contract, ho should have proved that supplies were needed at the posts in Arizona after the rescinding order was made, and the pecuniary loss he sustained in not being allowed to furnish them. This he has wholly failed to do.”
I think the judgment should be reversed.